Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elton Lee Williams appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) action and Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5 (2006), claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Williams v. Va. Dep’t of Corr., No. 7:02-ev-00499-JPJ (W.D.Va. filed May 2, 2005 & entered May 3, 2005; November 29, 2005; March 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.